Name: Council Regulation (EEC) No 623/83 of 15 March 1983 on the conclusion of the Agreement on the regulation of fisheries in the Skagerrak and the Kattegat in 1983 between the European Economic Community, Norway and Sweden
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 3. 83 Official Journal of the European Communities No L 73/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 623/83 of 15 March 1983 on the conclusion of the Agreement on the regulation of fisheries in the Skagerrak and the Kattegat in 1983 between the European Economic Community, Norway and Sweden HAS ADOPTED THIS REGULATION : Article 1 The Agreement on the regulation of fisheries in the Skagerrak and the Kattegat between the European Economic Community, Norway and Sweden for 1983 is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regula ­ tion . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Whereas the Agreement of 19 December 1966 between Denmark, Norway and Sweden on mutual access to fishing in the Skagerrak and the Kattegat provides that each party shall grant access to fishing by vessels of the other parties within its fishing zone in the Skagerrak and part of the Kattegat seawards of four nautical miles from the baselines ; Whereas the Convention of 31 December 1932 between Denmark and Sweden concerning fishing conditions in the maritime waters bordering both parties provides that each party shall grant access to fishing by vessels of the other party within its fishing zone in the Kattegat seawards of three nautical miles from the coast and in certain parts of the 0resund and the Baltic Sea up to the baselines ; Whereas, in the context of these Agreements, the Community, Norway and Sweden have consulted upon the regulation of fisheries in 1983 in the area covered by the Agreements ; Whereas on the conclusion of these consultations the three parties initialled an Agreement ; Whereas it is necessary to establish a procedure enabling the Community to observe the obligations flowing from the Agreement ; Whereas it is in the Community's interest to approve the said Agreement, Article 2 1 . As regards the stocks listed in Article 1 of the Agreement referred to in Article 1 hereof, the Commission shall fix, on the basis of the available information , the date on which the catches taken by fishing vessels flying the flag of a Member State or registered in a Member State have exhausted the share of the TAC or the quota available to the Community. 2 . Fishing vessels flying the flag of a Member State or registered in a Member State shall cease to fish, to keep on board, to land or to cause to be landed any species belonging to a stock referred to in paragraph 1 on the date fixed by the Commission pursuant to that paragraph . Article 3 The President of the Council is hereby authorized to designate the persons empowered to sign the Agree ­ ment binding the Community. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (  ) OJ No C 97, 17 . 4. 1982, p . 3 . (2) OJ No C 149 , 14 . 6 . 1982, p . 93 . No L 73/2 Official Journal of the European Communities 19 . 3 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 March 1983 . For the Council The President J. ERTL